Citation Nr: 0204956	
Decision Date: 05/23/02    Archive Date: 06/03/02

DOCKET NO.  94-28 526A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel

INTRODUCTION

The veteran had active service from August 1950 to June 1954.

This case initially came to the Board of Veterans' Appeals 
(Board) from a November 1993 decision by the Nashville, 
Tennessee, Regional Office (RO).  The RO decision determined 
that new and material evidence had not been received, so a 
claim of service connection for a heart disorder was not 
reopened.  In March 2000, the Board also determined that new 
and material evidence had not been received.  The veteran 
appealed the March 2000 Board decision to the Court of 
Appeals for Veterans Claims (Court), but a legislative change 
in November 2000 prompted the Secretary of Veterans Affairs 
to move for remand of the case to the Board.  Thus, a May 
2001 order of the Court vacated the March 2000 Board decision 
and remanded the case to the Board for further review.


FINDINGS OF FACT

The veteran died in January 2002.


CONCLUSION OF LAW

The Board lacks jurisdiction to adjudicate the claim of a 
deceased veteran.  38 U.S.C.A. § 7104(a) (West 1991 & Supp. 
2001); 38 C.F.R. § 20.1302 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  Veterans' claims do not survive them.  Swanson v. 
West, 13 Vet. App. 197 (1999); Zevalkink v. Brown, 102 F.3d 
1236, 1243-44 (Fed. Cir. 1996); Landicho v. Brown, 7 Vet. 
App. 42, 47 (1994).  Accordingly, the Board lacks 
jurisdiction to adjudicate the appeal, and it must be 
dismissed.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.

In reaching this decision, the Board intimates no opinion as 
to the merits of the claim or to those of any derivative 
action that may be brought by a survivor of the veteran.  See 
38 C.F.R. § 20.1106 (2001).


ORDER

The appeal is dismissed.




		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps to take if you disagree with our decision.  We 
are in the process of updating the form to reflect changes in 
the law effective on December 27, 2001.  See the Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001).  Meanwhile, please note these 
important corrections to the advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

